                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
___________________________________
                                          )
A. RICHARD SCHUSTER,                      )
individually and on behalf of all others  )
similarly situated,                       )
        Plaintiff,                        )
                                          )
v.                                        )    C.A. No. 1:19-CV-11679-ADB
                                          )
ENCORE BOSTON HARBOR,                     )
WYNN MA, LLC, and                         )
WYNN RESORTS, LTD.,                       )
        Defendants.                       )
___________________________________ )

           MEMORANDUM OF LAW IN SUPPORT OF MOTION TO REMAND

I.       INTRODUCTION

         Plaintiff A. Richard Schuster (“Plaintiff”) brought this action in the Middlesex Superior

Court seeking damages against Encore Boston Harbor, Wynn MA, LLC, and Wynn Resorts, Ltd.

(collectively “Encore”) under various legal theories arising out of Encore’s disregard of

Massachusetts Gaming laws, failure to abide by the published Rules of Blackjack, and

inexplicably failing to dispense coins to its slot customers. On August 5, 2019, Wynn MA, LLC

and Wynn Resorts, Ltd. removed the case pursuant to the Class Action Fairness Act of 2005

(“CAFA”). See 28 U.S.C., § 1332(d).1 Encore has failed to meet its burden of establishing a

reasonable probability that the amount in controversy in this case exceeds the sum or value of $5

million, exclusive of interest and costs, as is required by CAFA for removal. See 28 U.S.C., §

1332(d)(2). Accordingly, for the reasons stated herein, this case must be remanded to the

Middlesex Superior Court, and this Court should award the Plaintiff his costs and reasonable

attorney’s fees incurred as a result of Encore’s improvident removal.


1
    Defendant “Encore Boston Harbor” did not consent to removal.
                                                  1
II.     FACTUAL BACKGROUND2

        The facts relevant to removal are fairly straightforward. Encore is a luxury resort casino

that opened to the general public on June 23, 2019. See CLASS ACTION COMPLAINT AND JURY

DEMAND (“C.”) [Dkt. 1-2], at ¶ 14. This lawsuit raises two general legal issues relating to casino

gambling at Encore. First, Plaintiff alleges that Encore unlawfully pays a natural “blackjack” at

odds of 6 to 5, instead of odds of 3 to 2, as required by the Rules of Blackjack published by the

Massachusetts Gaming Commission.3 Id., at ¶ 2. For example, if a player places a wager of

$50.00 and is dealt a “blackjack,” he or she should be paid $75.00 (i.e., a payout ratio of 3:2) in

accordance with Massachusetts law. Id., at ¶ 19. Instead, however, Encore only pays the player

$60.00 (i.e., a payout ratio of 6:5) if they are dealt a “blackjack.” Id., at ¶ 21. The second issue

raised in the Complaint is that Encore’s ticket redemption machines used by slot players to cash

out their winnings (or remaining slot balances) do not pay coins. Id., at ¶ 4. As stated in the

Complaint:

            At the conclusion of any wager, the players can “cashout” any unused
            credits remaining on the slot machine. When the player hits the “cashout”
            button, the machine prints a ticket that can be redeemed at ticket
            redemption machines positioned throughout the casino. These ticket
            redemption machines look like ATM machines. Once the ticket is inserted,
            the machine is supposed to dispense cash to the customer in the amount of
            the ticket. The ticket redemption machines, however, only pay out whole
            dollar amounts, without change, and without instruction on how to redeem
            the balance . . . All unclaimed funds are retained by Encore.

Id., at ¶¶ 33-37.


2
  Because jurisdiction is based on the facts that existed at the time of removal, Plaintiff will
recount the factual background as stated in the initial Class Action Complaint and Jury Demand,
which was operative at the time of removal. Plaintiff filed his First Amended Class Action
Complaint and Jury Demand on August 28, 2019, after removal to this Court.
3
  A natural “blackjack” is legally defined as “an ace and any card having a point value of 10
dealt as the initial two cards to a player or a dealer except that this shall not include an ace and a
ten point value card dealt to a player who has split pairs.” See C., at ¶ 18, n. 3.
                                                   2
       On July 15, 2019 Plaintiff filed suit in the Middlesex County Superior Court. See id.

Plaintiff alleged four causes of action arising out of this conduct, including: (1) breach of

contract; (2) unjust enrichment; (3) promissory estoppel; and (4) conversion/theft. Id. The

lawsuit was filed on behalf of the Plaintiff and all others similarly situated. Id. All three

defendants were served in-hand: Wynn MA, LLC and Wynn Resorts, Ltd. were served on July

15, 2019; Encore Boston Harbor was served on July 16, 2019. See EXECUTED RETURNS OF

SERVICE [Dkts. 1-5, 1-6 and 1-7]. Because Encore was open for less than one month at the time

the Complaint was filed, damages were limited. Although no ad damnum was included in the

Complaint, the Plaintiff attempted to estimate damages nonetheless. See MASS. GEN. LAWS ch.

231, § 13B. Using estimates and statistical assumptions, the Complaint pled that Encore was

enriched in the estimated amount of $85,440.00 each day.4 See C., at ¶ 3. Despite these

estimated damages being nowhere near $5 million, defendants Wynn MA, LLC and Wynn

Resorts, Ltd. filed a Notice of Removal on August 5, 2019, nonetheless. See NOTICE OF

REMOVAL [Dkt. 1]. Defendant Encore Boston Harbor did not consent to the Notice of Removal.

See id. The Plaintiff now moves to remand to state court. See 28 U.S.C., § 1447(c).

III.   ARGUMENT

       A.      ENCORE HAS THE BURDEN OF ESTABLISHING FEDERAL JURISDICTION

       The removal statute, 28 U.S.C., § 1441, is strictly construed against removal. See

Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1, 11 (1st Cir. 1995). Deference is generally

given to the plaintiff’s choice of forum. See Amoche v. Guar. Trust Life Ins. Co., 556 F.3d 41,

43 (1st Cir. 2009). The Court should be “mindful that (1) [it] has a particular responsibility to


4
 This is just an extremely rough estimate and should not be deemed as a judicial admission.
Damages could be more or could be less. Plaintiff expressly stated in the Complaint that this
was an estimate, and the Plaintiff reserves the right to calculate damages after discovery and
before trial.
                                                  3
police the border of federal jurisdiction, (2) Plaintiff is the master of his complaint, and (3) the

removal statute should be strictly construed against removal.” Youtsey v. Avibank Mfg., Inc., 734

F. Supp. 2d 230, 237 (D. Mass. 2010). For this reason, where the complaint does not contain

specific damage allegations, the burden is on Encore to demonstrate a “reasonable probability”

that the amount in controversy exceeds $5 million. Amoche, 556 F.3d at 43. The defendants

must meet this burden at the time of removal. Id., at 51. Failing this burden, this Court lacks

jurisdiction, and remand to state court is required.

        B.     ENCORE HAS FAILED TO SHOW A REASONABLE PROBABILITY THAT THE
               AMOUNT IN CONTROVERSY EXCEEDS $5 MILLION

        Encore has not sufficiently demonstrated that the amount in controversy is greater than

CAFA’s $5 million jurisdictional minimum. Encore relies exclusively on the Civil Action Cover

Sheet filed in state court. According to state law, this is a non-binding estimate of damages that

is used only to determine whether the Superior Court Department has jurisdiction over the case.

See MASS. GEN. LAWS ch. 212, § 3A (cover sheet used to determine whether “the estimated

damages will be consistent with the civil money damage limits of the [Superior] court”). Vitally,

given its limited purpose, the civil action cover sheet “shall not constitute a judicial admission

nor may it be admitted in evidence.” See MASS. SUPERIOR CT. R. 29(4). Encore attempts to do

just that.5

        Encore’s reliance on the Civil Action Cover Sheet alone is insufficient to meet its heavy

burden for removal. See, e.g., Williams v. Litton Loan Servicing, No. 1:10-cv-11866-MLW,

2011 WL 3585528, at *6 (D. Mass. Aug. 15, 2011); Baker v. Sears Holding Corp., 557 F. Supp.


5
  The Civil Action Cover Sheet filed by Plaintiff in state court has served its purpose of showing
that the amount in controversy necessary to proceed in Superior Court (i.e., $25,000.00) was
satisfied. It was not filed for any other purpose, including an admission as to damages, or for
any purpose related to these proceedings in Federal Court, as there was no indication that the
Federal Court had jurisdiction over the lawsuit.
                                                  4
2d 1208, 1215 (D. Colo. 2007). While a civil action cover sheet may be considered, it is not

binding as to the amount in controversy, especially when contradicted by the allegations made in

a complaint. Williams, at * 6; see also Baker v. Equity Residential Management, L.L.C., 996 F.

Supp. 2d 1 (D. Mass. 2014) (remanding case to state court where defendant failed to meet its

burden of showing the amount in controversy was met, notwithstanding contradictory damage

estimates contained in the civil action cover sheet). In Williams, for example, the removing

defendant cited plaintiff’s civil action cover sheet listing $70,000.00 as a basis for removal

because the defendant believed that these damages, after accounting for treble damages and

attorneys’ fees, would exceed the $75,000.00 amount in controversy requirement. Williams, at *

6. The Court remanded the case to state court because although the civil action cover sheet listed

$70,000.00, the complaint referenced just an $18,000.00 debt that was at issue in the case. Id.

       This case is no different. While Plaintiff concedes that he listed $30,000,0000.00 in the

Civil Action Cover Sheet, the Complaint (and other known facts) tells a far different story. The

Complaint alleges $30,000,000.00 in damages if Encore was operating for a full year. See C., at

¶ 3. Encore has not been open a full year. As alleged in the Complaint, Encore opened to the

general public on June 23, 2019. Id., at ¶ 14. Encore was only open for business for 43 days

when the case was removed on August 5, 2019. See id. In that time, Encore reported total

gambling profits of $65,364,511.30.6 Encore cannot credibly argue that nearly half of these

profits were obtained unlawfully based on the conduct alleged in the Complaint. To invoke this

Court’s limited jurisdiction, the First Circuit demands more from Encore. Encore must provide


6
  See https://massgaming.com/blog-post/the-massachusetts-gaming-commission-releases-june-
2019-gross-gaming-revenue-for-plainridge-park-casino-mgm-springfield-and-encore-boston-
harbor/ (reporting $16,789,943.88 in total profits during June); see also
https://massgaming.com/blog-post/the-massachusetts-gaming-commission-releases-july-2019-
gross-gaming-revenue-for-plainridge-park-casino-mgm-springfield-and-encore-boston-harbor/
(reporting $48,574,567.42 in total profits during July).
                                                 5
some credible evidence of a “reasonable probability” that the amount in controversy exceeds $5

million – it cannot simply rely on a non-binding, inadmissible estimate of annual damages that is

clearly contradicted by profit figures Encore reported to the Massachusetts Gaming Commission

that were published after the Complaint was filed. Clearly, Encore’s reliance on the Civil Action

Cover Sheet is misplaced, and it cannot be said that reliance on this form alone can be used to

show a reasonable probability that the $5 million amount in controversy has been met.

       The Plaintiff expressly pled in the Complaint that these annual damages were based on

estimates and statistical assumptions. This is because the Plaintiff has no way of knowing the

extent of damages at this stage in the litigation. The Plaintiff does not know how many unlawful

Blackjack tables Encore offers at its casino. The Plaintiff does not know the average wager. The

Plaintiff does not know how many unredeemed “cashout” tickets exist and those balances. But it

does not matter what the Plaintiff knows or what estimates the Plaintiff alleged in the Complaint,

because the Plaintiff is not the one seeking to invoke this Court’s jurisdiction. While Plaintiff

may not know the answer to these questions, Encore does. Encore has a statutory duty to report

to the Massachusetts Gaming Commission all gambling revenues. It can track and calculate all

unredeemed “cashout” tickets. It can conduct a review of its gaming floor to determine how

many unlawful Blackjack games it offers and the average wagers at these tables. Encore can

analyze win/loss statements for all of its players that it can use to calculate damages on its own.

Whatever materials Encore consults, it must provide those materials to the Court in support of its

Notice of Removal with just a basic calculation showing the amount in controversy at the time of

removal. Cf. Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 75 (1st Cir. 2014) (analyzing its own

records, Encore can “apply a reasonable amount of intelligence” to determine whether the

amount in controversy that existed on August 5, 2019 justified removal). Encore has not



                                                 6
attempted to conduct any meaningful investigation, analysis or inquiry into damages, despite

having a wealth of facts that it could use to quantify damages. In sum, Encore has failed to meet

its burden of showing a reasonable probability that the $5 million amount in controversy

requirement has been satisfied, and jurisdiction in this Court is, therefore, lacking.

       C.      ONLY TWO OF THE THREE DEFENDANTS CONSENTED TO REMOVAL

       The Court also has a procedural basis to remand to state court. Under the rule of

unanimity, all parties must consent to the removal of the action. See 28 U.S.C., § 1446(b)(2)(A);

see also Lapides v. Board of Regents of the Univ. Sys. of Ga., 535 U.S. 613 (2002). In this case,

just two out of the three defendants served (i.e., Wynn MA, LLC and Wynn Resorts, Ltd.) filed

the Notice of Removal. The third defendant (i.e., Encore Boston Harbor) did not join the Notice

of Removal and did not consent to removal. According to the executed return of service, Encore

Boston Harbor was served in-hand on July 16, 2019. Since more than 30 days has elapsed and

Encore Boston Harbor has not consented to removal, the strict statutory procedures for removal

have not been followed, removal is now untimely, and remand to state court is required. See

Montana v. Abbot Labs., 266 F. Supp. 2d 250, 260 (D. Mass. 2003).

       Encore posits in the Notice of Removal that “Encore Boston Harbor is not a legal entity,

but is the name of the resort and casino that Wynn owns and operates in Massachusetts.” See

Dkt. 1, at ¶ 12. Ignoring for the moment that this averment is unverified (and an averment that

the Plaintiff does not concede), Encore’s argument is irrelevant for purposes of consent to

removal under CAFA. The removal statute only permits the Court to disregard defendants sued

under fictitious names for purposes of determining citizenship; it does not permit the Court to

disregard or overlook that defendant’s lack of consent. Compare 28 U.S.C., § 1441(b)(1) (“[i]n

determining whether a civil action is removable on the basis of the jurisdiction under section



                                                  7
1332(a) of this title, the citizenship of defendants sued under fictitious names shall be

disregarded); with 28 U.S.C., § 1446(b)(2)(A) ([w]hen a civil action is removed solely under

section 1441(a), all defendants who have been properly joined and served must join in or

consent to the removal of the action”) (emphasis supplied). There is no dispute that in hand

service of Encore Boston Harbor is proper service. Thus, Encore Boston Harbor’s failure to join

defeats unanimity, and removal is procedurally improper.7

       D.      PLAINTIFF IS ENTITLED TO COSTS AND ATTORNEY’S FEES IN LIGHT OF
               ENCORE’S IMPROVIDENT REMOVAL

       The Plaintiff is entitled to an award of attorney’s fees because Encore had no objectively

reasonable basis for removal. “The process of removing a case to federal court and then having

it remanded back to state court delays resolution of the case, imposes additional costs on both

parties, and wastes judicial resources.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140

(2005). Accordingly, the Plaintiff is entitled to reasonable attorney’s fees and costs incurred in

having to request remand to state court. See 28 U.S.C., § 1447(c)(“[a]n order remanding the case

may require payment of just costs and any actual expenses, including attorney fees, incurred as a

result of the removal”). Attorney’s fees should be awarded where there is no objectively

reasonable basis for removal. Martin, 546 U.S. at 141.



7
  This is not to say that Encore is without legal remedy if it is actually true that “Encore Boston
Harbor” is a fictitious name. A fictitious name is an operating name of a business known to the
general public, not the legal name of the corporation perhaps concealed or unknown to the
public. It is a businesses’ sole decision whether to operate under a fictitious name rather than its
legal name. If a business is sued under a widely known fictitious name, it ignores a duly served
summons and complaint at its own peril. To preserve its rights, Encore Boston Harbor should
have appeared in this litigation, moved to dismiss pursuant to MASS. R. CIV. P. 12(b)(8)
(misnomer of party), and consented to removal at the appropriate time. Although these types of
issues arise often and are handled and resolved appropriately (rather than ignored), Encore failed
to take any action to preserve its right to removal. Where the procedures necessary to remove
are strictly set by statute, Encore is without right to remove, without consent of Encore Boston
Harbor, simply by making an unverified claim that it is a fictitious name.
                                                  8
       Here, the Court should award attorneys’ fees because Encore had no objectively

reasonable basis to seek removal from state court. Removal was based on the Civil Action

Cover Sheet that was so clearly contradicted by the facts set forth in the Complaint and Encore’s

monthly earnings reports made to the Massachusetts Gaming Commission. Encore undertook no

investigation whatsoever in removing the action. It undertook no analysis of its own data to

determine that the amount in controversy requirement had not been met. It did not even get

consent of all defendants who were properly served in this action. Had Encore done a modicum

of work to analyze and review relevant records, it would have reached the inevitable conclusion

that the amount in controversy does not exceed $5 million. Encore has decidedly failed to meet

its burden of establishing jurisdiction in Federal Court. Under these circumstances, Encore

should be ordered to pay Plaintiff’s reasonable attorney’s fees and expenses incurred as a result

of its improvident removal.

IV.    CONCLUSION

       For the reasons stated herein, Encore has failed to meet its burden of establishing to a

reasonable probability that the amount in controversy in this case exceeds $5 million. The

Notice of Removal is also deficient because only two of the three defendants consented to

removal. Accordingly, the Court should remand this case to the Middlesex Superior Court and

award the Plaintiff reasonable attorneys’ fees and costs incurred as a result of removal.




                                                 9
                                                     Respectfully Submitted,

                                                     /s/ Joshua N. Garick
                                                     ___________________________________
                                                     Joshua N. Garick (BBO #674603)
                                                     LAW OFFICES OF JOSHUA N. GARICK, P.C.
                                                     34 Salem Street, Suite 202
                                                     Reading, Massachusetts 01867
                                                     Phone: (617) 600-7520
                                                     Joshua@GarickLaw.com

                                                     Counsel for Plaintiff and the Class
Dated: September 1, 2019




                           LOCAL RULE 7.1(A)(2) CERTIFICATE

       I certify that, in compliance with Local Rule 7.1(a)(2), I conferred with counsel for the
defendant and have attempted in good faith to resolve or narrow the issues that are the subject of
this motion.

                                                     /s/ Joshua N. Garick
                                                     __________________________
                                                     Joshua N. Garick, Esq.
Dated: September 1, 2019




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2019, the foregoing was filed electronically using
the Court’s CM/ECF system which will send notification of such filing to all registered
individuals.

                                                     /s/ Joshua N. Garick
                                                     __________________________
                                                     Joshua N. Garick, Esq.
Dated: September 1, 2019




                                                10
